Citation Nr: 0627083	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  96-47 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, to include as a chronic disability resulting from 
an undiagnosed illness.

2.  Entitlement to service connection for a cardiac 
disability other than hypertension, to include as a chronic 
disability resulting from an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1994.

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Baltimore, Maryland, 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to service connection for a respiratory 
condition and a cardiac condition other than hypertension.

In April 2000, the veteran appeared at the Board in 
Washington, D.C., and offered testimony in support of his 
claims before the undersigned Veterans Law Judge (formerly 
referred to as a Member of the Board).  The case was 
thereafter remanded in June 2000 for further development.  In 
that remand, the Board recharacterized the issues on appeal 
as shown on the title page.  In August 2003, the Board again 
remanded the case for further development.


FINDINGS OF FACT

1.  The veteran currently does not have a respiratory 
condition.

2.  Resolving all reasonable doubt in favor of the veteran, 
obstructive coronary artery disease had its onset within one 
year after separation from service and is related to service-
connected hypertension.


CONCLUSIONS OF LAW

1.  A respiratory condition, to include as a chronic 
disability resulting from an undiagnosed illness, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2005); 38 U.S.C.A. § 1117 (West 1999); 38 
C.F.R. § 3.317 (1999).  

2.  Coronary artery disease is proximately due to or the 
result of service-connected hypertension.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

In this case, the unfavorable agency of original jurisdiction 
(AOJ) decision that is the basis of the appeal was already 
decided and appealed prior to VCAA enactment.  The United 
States Court of Appeals for Veterans Claims (Court) 
acknowledged that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
veteran has the right to content complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of a May 2004 notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  In this regard, the 
letter informed the veteran of the information and evidence 
necessary to substantiate a claim for service connection, and 
of his and VA's respective duties for obtaining evidence.  
The letter also asked the veteran to send any evidence in his 
possession that pertains to his claims.  

With respect to the cardiac disability claim, the Board notes 
that the veteran has not been informed of the information or 
evidence needed to substantiate a claim based on secondary 
service connection, which is a basis reasonably raised by the 
record.  In light of the favorable outcome, however, there is 
no prejudice to the veteran.

In addition, the veteran was provided with a copy of the 
appealed August 1995 rating decision, May 1996 statement of 
the case, June 2000 and August 2003 Board remands, and 
numerous supplemental statements of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, VA and private medical records, VA 
examination reports, a medical expert opinion, and statements 
made by the veteran in support of his claims.  Additionally, 
in light of the Board's finding that the veteran currently 
does not have a respiratory condition, the Board concludes 
that VA will discontinue providing assistance in obtaining 
evidence because the evidence obtained indicates that there 
is no reasonable possibility that further assistance would 
substantiate this claim.  See 38 C.F.R. § 3.159(d).  

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  

In the present appeal, the veteran was not notified of the 
evidence required for the assignment of a disability rating 
or effective date.  For the reasons described below, service 
connection for a respiratory condition is being denied and 
neither a disability rating nor an effective date will be 
assigned.  As such, there is no prejudice to the veteran with 
respect to any notice deficiencies related to these issues.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  With respect to the cardiac 
disability claim, as the Board finds below that service 
connection is warranted, the AOJ will address any notice 
defect with respect to the disability rating and effective 
date elements when effectuating the award.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of the VCAA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  Moreover, with respect to the 
cardiac disability claim, there is no prejudice to the 
veteran in proceeding with this case given the favorable 
outcome.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

If cardiovascular disease, hearing loss, or arthritis 
manifested to a degree of 10 percent or more within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Subject to various conditions, service connection may be 
granted for disability due to an undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  There must 
be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  By history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West 1999); 38 C.F.R. 3.317 (1999).  

There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPRC 
8-98; 66 Fed. Reg. 56614-15 (Nov. 9, 2001).

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were amended, effective March 1, 2002.  Pub. L. 
No. 107-103, 115 Stat. 976 (Dec. 27, 2001).  In pertinent 
part, the new law provides that, in addition to certain 
chronic disabilities from undiagnosed illness, service 
connection may also be granted for medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).

Respiratory Condition

After review, the Board acknowledges the veteran's complaints 
of respiratory discomfort; however, the Board finds that the 
veteran currently does not have a respiratory disability.  In 
this regard, the Board notes a recent January 2005 VA 
examination report.  Based on physical examination, pulmonary 
function tests, and chest X-rays, the examiner stated that 
there is no evidence of any respiratory disorder.  Similarly, 
VA examinations of July 1995, July 1996, August 1998, 
February 2001, and May 2003 also revealed no respiratory 
disability.  Furthermore, the veteran has not otherwise 
submitted any competent medical evidence of a current 
respiratory condition.

In light of the above, the Board observes that there can be 
no valid claim for service connection in the absence of proof 
of a present disability.  See 38 U.S.C.A. §§ 1110, 1131; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

The Board acknowledges the veteran's contentions that he has 
a respiratory condition, to include as a chronic disability 
resulting from an undiagnosed illness, that is related to 
service.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a respiratory 
condition, to include as a chronic disability resulting from 
an undiagnosed illness.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Cardiac Disability

Initially, the Board notes that the veteran has been 
diagnosed with obstructive coronary artery disease.  The 
Board also notes that service connection is in effect for 
hypertension.  Thus, the Board will consider whether his 
obstructive coronary artery disease is related either to 
service or service-connected hypertension.

After review, the Board notes a June 2006 medical expert 
report.  After citing the veteran's medical history and 
relevant medical literature, the medical expert opined that 
it is possible that the veteran's shortness of breath with 
exertion might have been an anginal equivalent, so there is a 
50 percent likelihood that the veteran might have had 
coronary artery disease starting within a year of discharge.  
Resolving all reasonable doubt in favor of the veteran, the 
Board finds that his obstructive coronary artery disease had 
its onset within one year after separation from service.  

The Board further notes that the medical expert opined that 
it is as likely as not that the veteran's coronary artery 
disease is related to his hypertension and multiple risk 
factors, which included hyperlipidemia, smoking, and obesity.  
Again, resolving all reasonable doubt in favor of the 
veteran, the Board finds that his obstructive coronary artery 
disease is related to his service-connected hypertension.  
Therefore, service connection is warranted for obstructive 
coronary artery disease as secondary to service-connected 
hypertension.

In light of the finding that the veteran's obstructive 
coronary artery disease is related to his service-connected 
hypertension, the Board finds it unnecessary to determine 
whether his disability manifested to a degree of 10 percent 
or more within one year after separation from service.  See 
38 C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection for a respiratory condition, to include as 
a chronic disability resulting from an undiagnosed illness, 
is denied.

Service connection for obstructive coronary artery disease is 
granted.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


